Citation Nr: 0409116	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of a gunshot wound to the right hand 
with ankylosis of the right second, third, and fourth fingers 
and limitation of motion of the thumb and little finger.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for nerve injury with left-sided chest pain.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.        

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In March 2003, the veteran testified before the undersigned 
at a videoconference hearing.  A transcript of that hearing 
has been associated with the veteran's file. 

In an April 2002 rating decision, the RO denied the claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  The veteran's 
testimony at the March 2003 videoconference hearing is 
construed as a notice of disagreement to that rating 
decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's claims were decided by the RO before enactment 
of the Veterans' Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amending VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  The VCAA 
applies to this pending appeal and it has not been addressed. 

Also, the veteran's representative has asked for an 
extraschedular rating in the context of the TDIU claim, which 
is inextricably intertwined with the claims for increase. 

For these reasons, the Board determines that further 
procedural and evidentiary development is needed before 
deciding the claims on the merits.  Accordingly, this case is 
remanded for the following action: 

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(b)(1).  In the VCAA 
notification letter: 

a.  In the notification letter, tell 
the veteran that to substantiate his 
claims for increase he should submit 
evidence that the disabilities have 
increase in severity and have 
prevented him for securing or 
following substantially gainful 
employment.  

b.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or a private employer, 
he should submit the records himself 
or with his authorization, VA will 
make reasonable efforts to obtain 
the records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record, that 
is in the custody of VA or other 
Federal agency VA will obtain any 
such records he identifies. 
2.  Schedule the veteran for VA 
orthopedic examination to determine the 
current level of impairment.  The 
veteran's file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should: 

a.  Determine whether the veteran 
has favorable or unfavorable 
ankylosis of the right second, 
third, and fourth fingers. 

b.  Specify the range of motion in 
degrees of the right thumb and right 
little finger.  Measure the space 
between the thumb pad and the 
fingers with the thumb attempting to 
oppose the fingers.  

c.  Comment of whether the 
disability prevents the veteran from 
securing or following substantially 
gainful employment.

3.  Schedule the veteran for a VA 
neurology examination to determine the 
current level of nerve damage.  The 
veteran's file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should: 

a.  Identify with appropriate 
testing whether the veteran has 
paralysis (incomplete or complete), 
neuritis or neuralgia in the left 
thoracic dermatome distribution, 
resulting from thoracentesis done in 
1996. 

b.  Comment of whether the 
disability prevents the veteran from 
securing or following substantially 
gainful employment. 


4.  When the above development is 
completed, adjudicate the claims for 
increase for the right hand, applying the 
current criteria for rating the fingers 
(DCs 5216-5223, 5228, 5230), and the 
nerve injury.  If any benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.  

On the TDIU claim, after considering any 
additional evidence, adjudicate claim, 
considering an extraschedular rating.  If 
the claim is denied, prepare a statement 
of the case and inform the veteran that 
he must timely file a substantive appeal 
in response to the statement of the case, 
if he wants the Board to consider the 
TDIU claim on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




